Exhibit 10.11

EXECUTION VERSION

Dated as of June 1, 2018

EACH OF THE GRANTORS PARTY HERETO

and

BARCLAYS BANK PLC,

as Collateral Agent

 

 

 

PLEDGE AND SECURITY AGREEMENT

 

 

 

 

 

LOGO [g586536ig1.jpg]



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE    PAGE  

1.

  DEFINITIONS; GRANT OF SECURITY      1     1.1       

General Definitions

     1     1.2   

Definitions; Interpretation

     7  

2.

  GRANT OF SECURITY      8     2.1   

Grant of Security

     8     2.2   

Certain Limited Exclusions

     9  

3.

  SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE      10     3.1   

Security for Obligations

     10     3.2   

Continuing Liability Under Collateral

     10  

4.

  CERTAIN PERFECTION REQUIREMENTS      10     4.1   

Filing Requirements

     10     4.2   

Delivery Requirements

     10     4.3   

Control Requirements

     11     4.4   

Intellectual Property Recording Requirements

     11     4.5   

Timing and Notice

     12  

5.

  REPRESENTATIONS AND WARRANTIES      12     5.1   

Grantor Information & Status

     12     5.2   

Collateral Identification, Special Collateral

     12     5.3   

Ownership of Collateral and Absence of Other Liens

     13     5.4   

Status of Security Interest

     13     5.5   

Pledged Equity Interests, Investment Related Property

     14     5.6   

Intellectual Property

     15  

6.

  COVENANTS AND AGREEMENTS      15     6.1   

Grantor Information & Status

     15     6.2   

Collateral Identification; Special Collateral

     15     6.3   

Ownership of Collateral and Absence of Other Liens

     16     6.4   

[Intentionally Omitted]

     16     6.5   

Receivables

     16     6.6   

Pledged Equity Interests, Investment Related Property

     17     6.7   

Intellectual Property

     19  

7.    

  ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS     
20  

 

- i -



--------------------------------------------------------------------------------

  7.1   

Access; Right of Inspection

     20     7.2   

Further Assurances

     20     7.3   

Additional Grantors

     21  

8.

  COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT      21     8.1   

Power of Attorney

     21     8.2   

No Duty on the Part of Collateral Agent or Secured Parties

     22     8.3   

Appointment Pursuant to Credit Agreement

     22  

9.

  REMEDIES      22     9.1   

Generally

     22     9.2   

Application of Proceeds

     24     9.3   

Investment Related Property

     25     9.4   

Grant of Intellectual Property License

     25     9.5   

Intellectual Property

     26     9.6   

Cash Proceeds

     27  

10.

  COLLATERAL AGENT      27  

11.

  CONTINUING SECURITY INTEREST; TRANSFER OF LOANS      28  

12.

  STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM      28  

13.

  MISCELLANEOUS      29  

SCHEDULE 5.1 — GENERAL INFORMATION

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

SCHEDULE 5.4 — FINANCING STATEMENTS

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — TRADEMARK SECURITY AGREEMENT

EXHIBIT C — PATENT SECURITY AGREEMENT

EXHIBIT D — COPYRIGHT SECURITY AGREEMENT

 

- ii -



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of June 1, 2018 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between Covia Holdings Corporation, a Delaware corporation (the
“Borrower”) and each of the subsidiaries of the Borrower party hereto from time
to time, whether as an original signatory hereto or as an Additional Grantor (as
herein defined) (each, a “Grantor”), and Barclays Bank PLC as collateral agent
for the Secured Parties (as herein defined) (in such capacity as collateral
agent, together with its successors and permitted assigns, the “Collateral
Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
certain subsidiaries of the Borrower, as guarantors, the lenders party thereto
from time to time (the “Lenders”), Barclays Bank PLC and BNP Paribas Securities
Corp. as Joint Lead Arrangers and Joint Bookrunners, ABN AMRO Bank N.V., HSBC
Bank USA, National Association, KBC Bank, N.V. and PNC Bank, National
Association as Co-Syndication Agents (the “Co-Syndication Agents”), Keybank
National Association and Wells Fargo Bank, N.A. as Co-Documentation Agents,
Citizens Bank, N.A. as Managing Agent and Barclays Bank PLC as Administrative
Agent and Collateral Agent; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Secured Parties as set forth in the Credit Agreement and the Hedge
Agreements, respectively, each Grantor has agreed to secure such Grantor’s
Obligations (as defined in the Credit Agreement) as set forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

 

1. DEFINITIONS; GRANT OF SECURITY

 

1.1 General Definitions

In this Agreement, the following terms shall have the following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.3.

“Agreement” shall have the meaning set forth in the preamble.

“Borrower” shall have the meaning set forth in the preamble.

“Cash Proceeds” shall have the meaning assigned in Section 9.6.

“Collateral” shall have the meaning assigned in Section 2.1.



--------------------------------------------------------------------------------

“Collateral Account” shall mean any account established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Control” shall mean: (i) ) with respect to any Uncertificated Securities,
control within the meaning of Section 8-106(c) of the UCC, (ii) with respect to
any Certificated Security, control within the meaning of Section 8-106(a) or
(b) of the UCC, (iii) with respect to any Electronic Chattel Paper, control
within the meaning of Section 9-105 of the UCC and (iv) ) with respect to any
“transferable record”(as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction), control within the meaning of Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in the jurisdiction
relevant to such transferable record.

“Copyright Licenses” shall mean, with respect to any Grantor, any and all
agreements, licenses and covenants providing for the granting of any right in or
to any Copyright or otherwise providing for a covenant not to sue for
infringement or other violation of any Copyright (whether such Grantor is
licensee or licensor thereunder) including, without limitation, each agreement
required to be listed in Schedule 5.2(II) under the heading “Copyright Licenses”
(as such schedule may be amended or supplemented from time to time).

“Copyrights” shall mean all copyrights (whether or not the underlying works of
authorship have been published), including but not limited to copyrights in
software and all rights in and to databases, all designs (including but not
limited to industrial designs, Protected Designs within the meaning of 17 U.S.C.
1301 et. Seq. and Community designs), and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, as
well as all moral rights, reversionary interests, and termination rights, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications required to be listed in Schedule 5.2(II) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

Page 2



--------------------------------------------------------------------------------

“Credit Agreement” shall have the meaning set forth in the recitals.

“Excluded Accounts” means (a) payroll and other employee wage and benefit
accounts, (b) tax accounts, including sales tax accounts, (c) escrow, fiduciary
or trust accounts and (d) the funds or other property held in or maintained in
any such account identified in clauses (a) through (c).

“Excluded Asset” shall mean any asset of any Grantor excluded from the
Collateral and from the security interest hereunder by virtue of Section 2.2
hereof but only to the extent, and for so long as, so excluded thereunder.

“Excluded Equity Interest” shall mean (i) margin stock, (ii) Equity Interests of
any Person that is not a Wholly Owned Subsidiary of the Grantors, (iii) any
Equity Interests to the extent the pledge thereof would be prohibited by
(x) applicable law, rule or regulation or (y) contractual obligation (only to
the extent such restriction is binding on such Equity Interests on the Closing
Date or on the date of the acquisition of such Equity Interests and, in each
case, such restriction was not entered into in contemplation of this Agreement)
(in each case with respect to this clause (iii), excluding any prohibition or
restriction that is ineffective under the UCC), (iv) more than 65.0% of the
voting Equity Interests and 100% of the non-voting Equity Interests of any
Excluded Subsidiary and (v) Equity Interests of Patriot Proppants Arkansas LLC,
for so long as Patriot Proppants Arkansas LLC is an Immaterial Subsidiary.

“Excluded Receivable” shall have the meaning set forth in Section 2.2.

“Grantors” shall have the meaning set forth in the preamble.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States, multinational or foreign laws or otherwise, including
without limitation, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret Licenses, and
the right to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment
thereof, including the right to receive all Proceeds therefrom, including
without limitation license fees, royalties, income, payments, claims, damages
and proceeds of suit, now or hereafter due and/or payable with respect thereto.

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit B, Exhibit C and Exhibit D, as
applicable.

 

Page 3



--------------------------------------------------------------------------------

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Lenders” shall have the meaning set forth in the recitals.

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor.

“Patent Licenses” shall mean, with respect to any Grantor, all agreements,
licenses and covenants providing for the granting of any right in or to any
Patent or otherwise providing for a covenant not to sue for infringement or
other violation of any Patent (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement required to be listed
in Schedule 5.2(II) under the heading “Patent Licenses” (as such schedule may be
amended or supplemented from time to time).

“Patents” shall mean, with respect to any Grantor, all patents and certificates
of invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application required to be listed in Schedule 5.2(II) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all patentable inventions and
improvements thereto, (iv) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean, with respect to any Grantor, all indebtedness for
borrowed money owed to such Grantor, whether or not evidenced by any Instrument,
including, without limitation, all indebtedness described on Schedule 5.2(I)
under the heading “Pledged Debt” (as such schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments, if any, evidencing such any of the foregoing, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose equity interests
are included as Pledged Equity Interests, in each case to the extent not
constituting an Excluded Asset.

 

Page 4



--------------------------------------------------------------------------------

“Pledged LLC Interests” shall mean all interests in any limited liability
company and each series thereof including, without limitation, all limited
liability company interests listed on Schedule 5.2(I) under the heading “Pledged
LLC Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such limited liability company
interests and any interest of any Grantor on the books and records of such
limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and all rights as a member of the related limited liability company.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 5.2(I) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of any Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and all rights as a partner of the related partnership.

“Pledged Stock” shall mean, with respect to any Grantor, all shares of capital
stock owned by such Grantor, including, without limitation, all shares of
capital stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as
such schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

“Receivables” shall mean, with respect to any Grantor, all rights to payment,
whether or not earned by performance, for goods or other property sold, leased,
licensed, assigned or otherwise disposed of, or services rendered or to be
rendered, including, without limitation all such rights constituting or
evidenced by any Account, Chattel Paper, Instrument, General Intangible or
Investment Related Property, together with all of such Grantor’s rights, if any,
in any goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all
Receivables Records.

“Receivables Records” shall mean, with respect to any Grantor, (i) all original
copies of all documents, instruments or other writings or electronic records or
other Records evidencing the Receivables, (ii) all books, correspondence, credit
or other files, Records, ledger sheets or cards, invoices, and other papers
relating to Receivables, including, without limitation, all tapes, cards,
computer tapes, computer discs, computer runs, record keeping systems and other
papers and documents relating to the Receivables, whether in the possession or

 

Page 5



--------------------------------------------------------------------------------

under the control of such Grantor or any computer bureau or agent from time to
time acting for such Grantor or otherwise, (iii) all evidences of the filing of
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors, secured parties or agents thereof, and certificates,
acknowledgments, or other writings, including, without limitation, lien search
reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
non-written forms of information related in any way to the foregoing or any
Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents, Lenders and the Lender Counterparties
and shall include, without limitation, all former Agents, Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been Paid in Full.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Trademark Licenses” shall mean, with respect to any Grantor, any and all
agreements, licenses and covenants providing for the granting of any right in or
to any Trademark or otherwise providing for a covenant not to sue for
infringement dilution or other violation of any Trademark or permitting
co-existence with respect to a Trademark (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement required to
be listed in Schedule 5.2(II) under the heading “Trademark Licenses” (as such
schedule may be amended or supplemented from time to time).

“Trademarks” shall mean all trademarks, trade names, trade dress, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, designs and general intangibles of a like nature,
whether or not registered, and with respect to any and all of the foregoing:
(i) all registrations and applications therefor including, without limitation,
the registrations and applications required to be listed in Schedule 5.2(II)
under the heading “Trademarks” (as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing or for any injury to the related goodwill, (v) all Proceeds
of the foregoing, including, without limitation, license fees, royalties,
income, payments, claims, damages, and proceeds of suit now or hereafter due
and/or payable with respect thereto, and (vi) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world.

 

Page 6



--------------------------------------------------------------------------------

“Trade Secret Licenses” shall mean, with respect to any Grantor, any and all
agreements providing for the granting of any right in or to Trade Secrets
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement required to be listed in Schedule 5.2(II) under the
heading “Trade Secret Licenses” (as such schedule may be amended or supplemented
from time to time).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, and with
respect to any and all of the foregoing: (i) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof, (ii) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto; and (iii) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

 

1.2 Definitions; Interpretation

 

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Consignee,
Consignment, Consignor, Commercial Tort Claims, Commodity Account, Commodity
Contract, Commodity Intermediary, Deposit Account, Document, Entitlement Order,
Equipment, Electronic Chattel Paper, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

 

(b)

All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. The incorporation by reference of terms defined
in the Credit Agreement shall survive any termination of the Credit Agreement
until this Agreement is terminated as provided in Section 11 hereof. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section,

 

Page 7



--------------------------------------------------------------------------------

  Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a Schedule
or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

 

2. GRANT OF SECURITY

 

2.1 Grant of Security

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under all personal property of
such Grantor including, but not limited to the following, in each case whether
now or hereafter existing or in which any Grantor now has or hereafter acquires
an interest and wherever the same may be located (all of which, subject to the
limitations set forth in Section 2.2, being hereinafter collectively referred to
as the “Collateral”):

 

(a) Accounts;

 

(b) Chattel Paper;

 

(c) Documents;

 

(d) General Intangibles;

 

(e) Goods (including, without limitation, Inventory and Equipment);

 

(f) Instruments;

 

(g) Insurance;

 

(h) Intellectual Property;

 

(i) Investment Related Property (including, without limitation, Deposit
Accounts);

 

(j) Letter of Credit Rights;

 

(k) Money;

 

(l) Receivables and Receivable Records;

 

(m) As-Extracted Collateral;

 

Page 8



--------------------------------------------------------------------------------

(n) Commercial Tort Claims now or hereafter described on Schedule 5.2

 

(o) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

 

(p) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

2.2 Certain Limited Exclusions

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under Section 2.1 hereof
attach to (a) any lease, license or other agreement or any property subject to a
purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money security interest or similar arrangement
or create a right of termination in favor of any other party thereto (other than
the Borrower or any other Grantor) after giving effect to the applicable
anti-assignment provisions of the UCC, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition; (b) Excluded Equity Interests; (c) any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law; (d) all leasehold interests; (e) all
motor vehicles and other assets subject to certificates of title (but only to
the extent that a security interest therein cannot be perfected by the filing of
a UCC financing statement); (f) any specifically identified assets with respect
to which the Administrative Agent and the Borrower reasonably agree that the
costs of obtaining such a security interest or perfection thereof are excessive
in view of the benefits to be obtained by the Lenders of the security to be
afforded thereby; (g) any assets to the extent a security interest in such
assets would result in material adverse tax consequences; (h) pledges and
security interests prohibited or restricted by applicable laws, including any
requirement to obtain consent of any governmental authority or third party
unless such consent has been obtained (excluding any prohibition or restriction
that is ineffective under the UCC); (i) Receivables and any related assets
securing a Permitted Receivables Financing (an “Excluded Receivable”); (j)
As-Extracted Collateral from a wellhead or minehead to the extent such wellhead
or minehead is valued at less than $1,500,000 individually and (k) Excluded
Accounts and the funds or other property held in or maintained in any Excluded
Accounts.

 

Page 9



--------------------------------------------------------------------------------

3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1 Security for Obligations

This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment or performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all Obligations (the “Secured
Obligations”).

 

3.2 Continuing Liability Under Collateral

Notwithstanding anything herein to the contrary, (i) each Grantor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any other
Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

4. CERTAIN PERFECTION REQUIREMENTS

 

4.1 Filing Requirements

With respect to As-Extracted Collateral included in the Collateral, each Grantor
shall file within 90 days of the Closing Date (or such longer period as the
Administrative Agent may determine in its reasonable discretion), UCC financing
statements naming each Grantor as “debtor” and the Collateral Agent as “secured
party” and describing the As-Extracted Collateral with the appropriate filing
offices of each jurisdiction for the purposes of perfecting the Collateral
Agent’s security interest in such As-Extracted Collateral.

 

4.2 Delivery Requirements

 

(a)

With respect to any Certificated Securities included in the Collateral, each
Grantor shall deliver to the Collateral Agent the Security Certificates
evidencing such Certificated Securities duly indorsed by an effective
endorsement (within the meaning of Section 8-107 of the UCC), or accompanied by
share transfer powers or other instruments of transfer duly endorsed by such an
effective endorsement, in

 

Page 10



--------------------------------------------------------------------------------

  each case, to the Collateral Agent or in blank. In addition, each Grantor
shall cause any certificates evidencing any Pledged Equity Interests, including,
without limitation, any Pledged Partnership Interests or Pledged LLC Interests,
to be similarly delivered to the Collateral Agent regardless of whether such
Pledged Equity Interests constitute Certificated Securities.

 

(b) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver to the Collateral Agent all such
Instruments or Tangible Chattel Paper to the Collateral Agent duly indorsed in
blank; provided, however, that such delivery requirement shall not apply to any
Instruments or Tangible Chattel Paper having a face amount of less than
$1,500,000 individually and $3,000,000 in the aggregate.

 

4.3 Control Requirements

With respect to any Uncertificated Security included in the Collateral, the
applicable Grantor shall cause the issuer of such Uncertificated Security to
either (i) register the Collateral Agent as the registered owner thereof on the
books and records of the issuer or (ii) execute an agreement in form and
substance reasonably satisfactory to the Collateral Agent, pursuant to which
such issuer agrees to comply with the Collateral Agent’s instructions with
respect to such Uncertificated Security without further consent by such Grantor;
provided that, the Collateral Agent agrees with the Grantors that it shall not
give any such instructions unless an Event of Default has occurred and is
continuing.

 

4.4 Intellectual Property Recording Requirements

 

(a) In the case of any Collateral consisting of issued U.S. Patents and
applications therefor, each applicable Grantor shall execute and deliver to the
Collateral Agent a Patent Security Agreement in substantially the form of
Exhibit C hereto (or a supplement thereto) covering all such Patents in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent hereunder.

 

(b) In the case of any Collateral consisting of registered U.S. Trademarks and
applications therefor, each applicable Grantor shall execute and deliver to the
Collateral Agent a Trademark Security Agreement in substantially the form of
Exhibit B hereto (or a supplement thereto) covering all such Trademarks in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent hereunder.

 

(c) In the case of any Collateral consisting of registered U.S. Copyrights each
applicable Grantor shall, each applicable Grantor shall execute and deliver to
the Collateral Agent a Copyright Security Agreement in substantially the form of
Exhibit D hereto (or a supplement thereto) covering all such Copyrights and
Copyright Licenses in appropriate form for recordation with the U.S. Copyright
Office with respect to the security interest of the Collateral Agent hereunder.

 

Page 11



--------------------------------------------------------------------------------

4.5 Timing and Notice

Subject to the limitations set forth in the Credit Agreement: (x) with respect
to any Collateral in existence on the Closing Date, each Grantor shall comply
with the requirements of Section 4 on the date hereof, (y) with respect to any
Collateral hereafter owned or acquired, such Grantor shall comply with such
requirements as promptly as possible, but in any event, within thirty (30) days
(or such longer period of time agreed by the Collateral Agent in its discretion)
of such Grantor acquiring rights therein, provided that any supplement agreement
required to be executed and delivered pursuant to Section 4.4 above shall be
delivered to the Collateral Agent with respect to Collateral consisting of
material U.S. Patents and applications therefor, material U.S. Trademarks and
applications therefor, and material U.S. Copyrights, within 10 business days of
the end of each calendar quarter, and (z) with respect to the accession of an
Additional Grantor, such Grantor will comply with the requirements set forth in
Section 5.09 of the Credit Agreement. Each Grantor shall promptly inform the
Collateral Agent of its acquisition of any Collateral for which any action is
required by Section 4 hereof (including, for the avoidance of doubt, the filing
of any applications for, or the issuance or registration of, any U.S. Patents,
U.S. Copyrights or U.S. Trademarks).

 

5. REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants, on the Closing Date and on each
Credit Date (and, in the case of any information relating to an Additional
Grantor, on the date such Additional Grantor becomes a party hereto and each
Credit Date thereafter), that:

 

5.1 Grantor Information & Status

 

(a) Schedule 5.1(A) & (B) (as such schedule may be amended or supplemented from
time to time) sets forth under the appropriate headings: (1) the full legal name
of such Grantor, (2) all trade names or other names under which such Grantor
currently conducts business, (3) the type of organization of such Grantor,
(4) the jurisdiction of organization of such Grantor and (5) its organizational
identification number, if any;

 

(b) except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) and has not done
business under any other name, in each case, within the five (5) years prior to
the Closing Date; and

 

(c) except as set forth in Schedule 5.1(D), no Grantor is a “transmitting
utility” (as defined in Section 9-102(a)(81) of the UCC.

 

5.2 Collateral Identification, Special Collateral

 

(a)

as of the Closing Date and as of each date specified in the last sentence of
this clause (a), Schedule 5.2 (as such schedule may be amended or supplemented
from time to time) sets forth under the appropriate headings all of such
Grantor’s: (1) Pledged Equity Interests, (2) Pledged Debt, (3) Commodity
Contracts and Commodity Accounts, (4) United States registrations and issuances
of and

 

Page 12



--------------------------------------------------------------------------------

  applications for Patents, Trademarks, and Copyrights owned by each Grantor,
(5) Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses constituting Material Intellectual Property, (6) Commercial Tort Claims
other than any Commercial Tort Claims having a value of less than $1,500,000
individually and $3,000,000 in the aggregate, (7) Letter of Credit Rights for
letters of credit other than any Letters of Credit Rights worth less than
$1,500,000 individually and $3,000,000 in the aggregate and (8) As-Extracted
Collateral, other than any As-Extracted Collateral from a wellhead or minehead
to the extent such wellhead or minehead is valued at less than $1,500,000
individually. Each Grantor shall supplement such schedules from time to time in
accordance with Section 5.13 of the Credit Agreement and at the time any
Additional Grantor becomes a party hereto in accordance with Section 5.09 of the
Credit Agreement.

 

(b) none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) Manufactured Homes, (3) Health-Care-Insurance Receivables;
(4) timber to be cut, and (5) aircraft, aircraft engines, satellites or ships;
and

 

(c) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

 

5.3 Ownership of Collateral and Absence of Other Liens

 

(a) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, developed or created (including by
way of lease or license), will continue to own or have such rights in each item
of the Collateral (except as otherwise permitted by the Credit Agreement), in
each case free and clear of any and all Liens, rights or claims of all other
Persons, including, without limitation, liens arising as a result of such
Grantor becoming bound (as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person other than any Permitted
Liens; and

 

(b) other than any financing statements filed in favor of the Collateral Agent,
it has not filed or consented to the filing of any financing statement or other
analogous document under the UCC covering the Collateral except for
(x) financing statements for which duly authorized proper termination statements
have been delivered to the Collateral Agent for filing and (y) financing
statements filed in connection with Permitted Liens.

 

5.4 Status of Security Interest

 

(a) upon (i) the filing of such UCC financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral with the appropriate filing offices of each jurisdiction set forth
opposite such Grantor’s name on Schedule 5.4 hereof (as such schedule may be
amended or supplemented from time to time) and (ii) except as otherwise provided
in Section 7.2(b) of this Agreement, the taking of possession or Control by the
Collateral Agent of the Collateral, the Collateral Agent, for the ratable
benefit of the Secured

 

Page 13



--------------------------------------------------------------------------------

  Parties, will have a perfected First Priority security interest in respect of
all Collateral, to the extent such security interest can be perfected under the
UCC by such filings, possession or Control. Such security interests are and
shall be prior to any other Lien on any of the Collateral, subject to Permitted
Liens;

 

(b) with respect to all Collateral consisting of United States issued and
applied for Patents, United States Trademark registrations and applications
therefor and United States registered Copyrights in the name of any Grantor as
of the date hereof, fully executed Intellectual Property Security Agreements,
containing a description of all such Collateral have been delivered to the
Collateral Agent for recordation with the United States Patent and Trademark
Office or for recordation with the United States Copyright Office, as
applicable, pursuant to 35 U.S.C. § 261 15 U.S.C. § 1060 or 17 U.S.C. § 205 and
the regulations thereunder, as applicable. To the extent perfection or priority
of the security interest therein is not subject to Article 9 of the UCC, upon
the recordation of such security agreements with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and the
filing of proper UCC financing statements with the appropriate filing offices of
each jurisdiction set forth opposite the applicable Grantor’s name on Schedule
5.4 hereof (as such schedule may be amended or supplemented from time to time),
the Collateral Agent, for the ratable benefit of the Secured Parties, will have
perfected first priority security interests in respect of all Collateral
consisting of United States Patents, United States Trademarks and United States
Copyrights registered in the name of any Grantors as of the date hereof, subject
in the case of priority only, to Permitted Liens; and

 

(c) no material authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or any
other Person is required for either (i) the pledge or grant by any Grantor of
the Liens purported to be created in favor of the Collateral Agent hereunder or
(ii) the exercise by Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (A) for the filings, recordings and
agreements contemplated by clauses (a) and (b) above, (B) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities and (C) such actions as
may be required by applicable foreign laws affecting the pledge of the Pledged
Equity Interests of Foreign Subsidiaries (which, for avoidance of doubt, shall
be subject to the limitations set forth in this Agreement and the Credit
Agreement); and

 

(d) each Grantor is in compliance with its obligations under Section 4 hereof.

 

5.5 Pledged Equity Interests, Investment Related Property

 

(a) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests
other than (x) Liens created by this Agreement and (y) inchoate tax liens; and

 

Page 14



--------------------------------------------------------------------------------

(b) the Pledged LLC Interests and Pledged Partnership Interests on which liens
are granted hereunder do not represent interests (i) that by their terms provide
that they are securities governed by Article 8 of the UCC of an applicable
jurisdiction or (ii) that are dealt in or traded on securities exchanges or
markets.

 

5.6 Intellectual Property

 

(a) such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets in accordance in all material respects with
industry standards;

 

(b) no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
bind such Grantor in a manner that could materially adversely affect such
Grantor’s rights to own, license or use any Material Intellectual Property.

 

6. COVENANTS AND AGREEMENTS

Each Grantor hereby covenants and agrees that:

 

6.1 Grantor Information & Status

 

(a) Without limiting any prohibitions or restrictions on mergers or other
transactions set forth in the Credit Agreement, it shall not change such
Grantor’s name (e.g. by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization or establish
any trade names unless it shall have (a) notified the Collateral Agent in
writing at least ten (10) days (or such shorter period of time agreed by the
Collateral Agent in its discretion) prior to any such change or establishment,
identifying such new proposed name, type of organization, jurisdiction of
organization or trade name and providing such other information in connection
therewith as the Collateral Agent may reasonably request and (b) taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of the Collateral Agent’s security interest in
the Collateral granted or intended to be granted and agreed to hereby.

 

6.2 Collateral Identification; Special Collateral

 

(a) In the event that it hereafter acquires any Collateral of a type described
in Section 5.2(b) hereof, it shall promptly notify the Collateral Agent thereof
in writing and take such actions and execute such documents and make such
filings all at the Grantors’ expense as the Collateral Agent may reasonably
request in order to ensure that the Collateral Agent has a valid, perfected,
first priority security interest in such Collateral, subject in the case of
priority only, to any Permitted Liens; and

 

(b) In the event that it hereafter acquires or has any Commercial Tort Claim in
excess of $1,500,000 individually or $3,000,000 in the aggregate it shall
deliver to the Collateral Agent a completed Pledge Supplement together with all
Supplements to Schedules thereto, identifying such new Commercial Tort Claims.

 

Page 15



--------------------------------------------------------------------------------

6.3 Ownership of Collateral and Absence of Other Liens

 

(a) Except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein (other
than Permitted Liens); and

 

(b) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Collateral Agent in writing of any event
that may have a Material Adverse Effect on the value of the Collateral or any
portion thereof, the ability of any Grantor or the Collateral Agent to dispose
of the Collateral or any portion thereof, or the rights and remedies of the
Collateral Agent in relation thereto, including, without limitation, the levy of
any legal process against the Collateral or any portion thereof; and

 

(c) it shall not sell, transfer or assign (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by the Credit Agreement.

 

6.4 [Intentionally Omitted]

 

6.5 Receivables

 

(a) Following and during the continuation of an Event of Default, such Grantor
shall not (w) grant any extension or renewal of the time of payment of any
Receivable, (x) compromise or settle any dispute, claim or legal proceeding with
respect to any Receivable for less than the total unpaid balance thereof,
(y) release, wholly or partially, any Person liable for the payment thereof, or
(z) allow any credit or discount thereon;

 

(b)

the Collateral Agent shall have the right at any time following the occurrence
and during the continuance of an Event of Default to notify, or require any
Grantor to notify, any Account Debtor of the Collateral Agent’s security
interest in the Receivables and any Supporting Obligation and, in addition, at
any time following the occurrence and during the continuation of an Event of
Default, the Collateral Agent may: (i) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent; (ii) notify, or require any Grantor
to notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Agent; and (iii) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Collateral Agent notifies any Grantor that it
has elected to collect the Receivables in

 

Page 16



--------------------------------------------------------------------------------

  accordance with the preceding sentence (which, for the avoidance of doubt,
shall only take place following the occurrence and during the continuation of an
Event of Default), any payments of Receivables received by such Grantor shall be
forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon; and

 

(c) for the avoidance of doubt, the limitations set forth in this Section 6.5
shall not apply to any Excluded Receivables.

 

6.6 Pledged Equity Interests, Investment Related Property

 

(a) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Equity Interests to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable law; provided,
however, that any non-cash dividends, interest, principal or other distributions
that would constitute Pledged Equity Interests, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Equity Interests or received in exchange for
Pledged Equity Interests or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Equity Interests, and, if received by any Grantor, shall not be
commingled by such Grantor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Secured Parties and shall be forthwith delivered to the Collateral Agent (or its
non-fiduciary agent or designee) in the same form as so received (with any
necessary endorsement or instrument of assignment);

(b)

 

  (i)

so long as no Event of Default shall have occurred and be continuing, except as
otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Credit
Agreement, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Related Property or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement; provided, no Grantor shall
exercise or refrain from exercising any such right

 

Page 17



--------------------------------------------------------------------------------

  if it would violate or result in breach of any covenant contained in, or be
inconsistent with, any of the terms of this Agreement, the Credit Agreement or
any other Loan Document, or, which would have the effect of materially
compromising the value of such Investment Related Property or the Collateral or
any material part thereof or the position or interests of the Collateral Agent
or any other Secured Party therein in any material respect; it being understood,
however, that neither the voting by such Grantor of any Pledged Stock for, or
such Grantor’s consent to, the election of directors (or similar governing body)
at a regularly scheduled annual or other meeting of stockholders or with respect
to incidental matters at any such meeting, nor such Grantor’s consent to or
approval of any action otherwise permitted under this Agreement and the Credit
Agreement, shall be deemed inconsistent with the terms of this Agreement or the
Credit Agreement within the meaning of this Section 6.6(b)(i); and

 

  (ii) upon the occurrence and during the continuation of an Event of Default:

 

  (A) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

 

  (B) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

 

(c) except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent (which such consent shall not be
unreasonably withheld or denied), it shall not vote to enable or take any other
action to cause any issuer of any Pledged Partnership Interests or Pledged LLC
Interests which are not securities (for purposes of the UCC) on the date hereof
to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC; provided, however, notwithstanding the foregoing, if any issuer of any
Pledged Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (c), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s Control thereof; and

 

Page 18



--------------------------------------------------------------------------------

(d) the Collateral Agent agrees to notify each applicable Grantor promptly after
the exercise of its rights pursuant to clause (b)(ii) above; provided that
failure to give such notice shall not affect the validity of any such actions.

 

6.7 Intellectual Property

 

(a) it shall not do any act or omit to do any act whereby any of the Material
Intellectual Property or the security interest granted therein may lapse, or
become abandoned, canceled, dedicated to the public, forfeited, unenforceable or
otherwise impaired, or which would adversely affect the validity, grant, or
enforceability of in each case except as such Grantor determines is appropriate
in its commercially reasonable judgment;

 

(b) it shall notify the Collateral Agent as promptly as reasonably practicable
upon becoming aware of any item of Material Intellectual Property that has
become (i) abandoned or dedicated to the public or placed in the public domain,
(ii) invalid or unenforceable, (iii) subject to any adverse determination or
development regarding such Grantor’s ownership, registration or use or the
validity or enforceability of such item of Intellectual Property (including the
institution of, or any adverse development with respect to, any action or
proceeding in the United States Patent and Trademark Office, or the United
States Copyright Office, or any foreign counterpart of the foregoing), or
(iv) the subject of any reversion or termination rights;

 

(c) it shall take all actions that are appropriate as determined by its
reasonable judgment, including in any proceeding before the United States Patent
and Trademark Office, or the United States Copyright Office, or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration or issuance of each Trademark, Patent, and Copyright owned by or
exclusively licensed to any Grantor and constituting Material Intellectual
Property;

 

(d) in the event that any Material Intellectual Property owned by or exclusively
licensed to any Grantor is infringed, misappropriated, diluted or otherwise
violated by a third party, such Grantor shall, as promptly as reasonably
practicable, take actions as appropriate in its reasonable judgment to stop such
infringement, misappropriation, dilution or other violation and protect its
rights in such Material Intellectual Property;

 

(e) it shall take all actions as appropriate in its reasonable judgment to
protect the secrecy of any material Trade Secrets, including, without
limitation, entering into confidentiality agreements with employees and
consultants and restricting access to secret information and documents;

 

Page 19



--------------------------------------------------------------------------------

7. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

 

7.1 Access; Right of Inspection. Subject to the provisions and limitations set
forth in Section 5.06 of the Credit Agreement, the Collateral Agent shall have
access during normal business hours to all the books, correspondence and records
of each Grantor, and the Collateral Agent and its representatives may examine
the same, take extracts therefrom and make photocopies thereof, and each Grantor
agrees to render to the Collateral Agent, at the Collateral Agent’s cost and
expense, such clerical and other assistance as may be reasonably requested with
regard thereto. The Collateral Agent and its representatives shall also have the
right to enter any premises of each Grantor and inspect any property of each
Grantor where any of the Collateral of such Grantor granted pursuant to this
Agreement is located for the purpose of inspecting the same, observing its use
or otherwise protecting its interests therein.

 

7.2 Further Assurances

 

(a) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
Intellectual Property Security Agreements and amendments and supplements to any
of the foregoing, in any jurisdictions in the United States and with any filing
offices as the Collateral Agent may determine are necessary or advisable to
perfect or otherwise protect the security interest granted to the Collateral
Agent herein. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted to the Collateral Agent
herein, including, without limitation, describing such property as “all assets,
whether now owned or hereafter acquired, developed or created” or words of
similar effect.

 

(b) Notwithstanding anything herein or in any Loan Document to the contrary, no
Grantor shall be required to (v) grant the Collateral Agent perfection through
control agreements or similar arrangements with respect to any Deposit Accounts
or Securities Accounts, (w) perfect any letter of credit rights or commercial
tort claims (except to the extent perfected through the filing of a UCC
financing statement), (x) obtain any landlord waivers, estoppels or collateral
access letters or other similar agreements with respect to leasehold interests,
(y) take any actions (other than the filing of a UCC financing statement) to
perfect the Collateral Agent’s security interest in any railroad rolling stock
or (z) take any actions under laws outside of the United States or any state
thereof or the District of Columbia to grant, perfect or provide for the
enforcement of any security interest (including any Intellectual Property
registered in any non-U.S. jurisdiction) (it being understood that there shall
be no security agreements or pledge agreements governed under the laws of any
jurisdiction other than the United States or any state thereof or the District
of Columbia, or any requirement to make any filings in any foreign jurisdiction
including with respect to foreign Intellectual Property).

 

Page 20



--------------------------------------------------------------------------------

  Notwithstanding anything herein (including this Section 7.1), no Grantor makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Collateral Agent or any Secured Party with respect thereto,
under foreign law.

 

7.3 Additional Grantors

Pursuant to and in accordance with Section 5.09 of the Credit Agreement, any
Person that desires to become a Grantor hereunder, or is required to grant
security in the Collateral after the date hereof, shall become a party to this
Agreement as a Grantor (each, an “Additional Grantor”), by executing a Pledge
Supplement.    Upon delivery of any such Pledge Supplement to the Collateral
Agent, notice of which is hereby waived by Grantors, each Additional Grantor
shall be a Grantor and shall be as fully a party hereto as if Additional Grantor
were an original signatory hereto. Each Grantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of
Collateral Agent not to cause any Subsidiary of Borrower to become an Additional
Grantor hereunder. This Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

 

8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

8.1 Power of Attorney

Each Grantor hereby irrevocably appoints the Collateral Agent (such appointment
being coupled with an interest) as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Collateral Agent or otherwise, from time to time as an Event of
Default has occurred and is continuing in the Collateral Agent’s discretion to
take any action and to execute any instrument that the Collateral Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
in each case in accordance with applicable law, including, without limitation,
the following:

 

(a) to obtain and adjust insurance required to be maintained by such Grantor or
paid to the Collateral Agent pursuant to the Credit Agreement;

 

(b) to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(c) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (b) above;

 

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

 

Page 21



--------------------------------------------------------------------------------

(e) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property in the name of such Grantor as debtor;

 

(f) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

 

(g) generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

This power of attorney is coupled with an interest and shall be irrevocable
until this Agreement is terminated.

 

8.2 No Duty on the Part of Collateral Agent or Secured Parties

The powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

8.3 Appointment Pursuant to Credit Agreement

The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The rights, duties, privileges, immunities and indemnities of
the Collateral Agent hereunder are subject to the provisions of the Credit
Agreement.

 

9. REMEDIES

 

9.1 Generally

 

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured

 

Page 22



--------------------------------------------------------------------------------

  Obligations then owing, whether by acceleration or otherwise, and also may
pursue any of the following separately, successively or simultaneously:

 

  (i) require any Grantor to, and each Grantor hereby agrees that it shall at
its expense and promptly upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties;

 

  (ii) enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

 

  (iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

 

  (iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

 

(b) The Collateral Agent or any other Secured Party may be the purchaser of any
or all of the Collateral at any public or private (to the extent to the portion
of the Collateral being privately sold is of a kind that is customarily sold on
a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets

 

Page 23



--------------------------------------------------------------------------------

  of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. To the maximum extent
permitted by applicable law, each Grantor hereby waives any claims against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantors shall be liable
for the deficiency and the fees of any attorneys employed by the Collateral
Agent to collect such deficiency. Each Grantor further agrees that a breach of
any of the covenants contained in this Section will cause irreparable injury to
the Collateral Agent, that the Collateral Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way limit the rights of the Collateral Agent hereunder.

 

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

9.2 Application of Proceeds

Except as expressly provided elsewhere in this Agreement, all proceeds received
by the Collateral Agent, while an Event of Default exists and all or any portion
of the Loans have been accelerated under the Credit Agreement, in respect of any
sale of, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Collateral Agent against,
the Secured Obligations in the following order of priority: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Collateral Agent and the Administrative
Agent and their respective agents and counsel, and all other expenses,
liabilities and advances made or incurred by the Collateral Agent and the
Administrative Agent in connection therewith, and all amounts for which the
Collateral Agent and the Administrative Agent are entitled to indemnification
hereunder (in their respective capacities as Collateral Agent and the
Administrative Agent and not as a Lender) and all advances made by the
Collateral Agent or the Administrative Agent for the account of the applicable
Grantor, and to the payment of all costs and expenses paid or incurred by the
Collateral Agent or the Administrative Agent in connection with the exercise of
any right or remedy hereunder or under the Credit Agreement, all in accordance
with the terms hereof or thereof; second, to the extent of any excess of such
proceeds, to the payment of all other Secured Obligations for the ratable

 

Page 24



--------------------------------------------------------------------------------

benefit of the Lenders and the Lender Counterparties; and third, to the extent
of any excess of such proceeds, to the payment to or upon the order of the
applicable Grantor or to whosoever may be lawfully entitled to receive the same
or as a court of competent jurisdiction may direct.

 

9.3 Investment Related Property

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

9.4 Grant of Intellectual Property License

For the purpose of enabling the Collateral Agent, during the continuance of an
Event of Default, to exercise rights and remedies under Section 9 hereof at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the extent assignable, an irrevocable, non-exclusive
license (exercisable only during an Event of Default and without payment of
royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of such Trademarks, to use,
assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof and shall terminate upon Payment in Full of
the Obligations.

 

Page 25



--------------------------------------------------------------------------------

9.5 Intellectual Property

 

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

 

  (i) the Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property rights of such Grantor, in
which event such Grantor shall, at the request of the Collateral Agent, do any
and all lawful acts and execute any and all documents required by the Collateral
Agent in aid of such enforcement, and such Grantor shall promptly, upon demand,
reimburse and indemnify the Collateral Agent as provided in Section 12 hereof in
connection with the exercise of its rights under this Section 9.5, and, to the
extent that the Collateral Agent shall elect not to bring suit to enforce any
Intellectual Property rights as provided in this Section 9.5, each Grantor
agrees to use all reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement, misappropriation, dilution or other
violation of any of such Grantor’s rights in the Intellectual Property by others
and for that purpose agrees to diligently maintain any action, suit or
proceeding against any Person so infringing, misappropriating, diluting or
otherwise violating as shall be necessary to prevent such infringement,
misappropriation, dilution or other violation;

 

  (ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to any
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;

 

  (iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any other Secured Party) receives cash proceeds in
respect of the sale of, or other realization upon, any such Intellectual
Property; and

 

  (iv)

the Collateral Agent shall have the right to notify, or require each Grantor to
notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of any Intellectual Property of such Grantor, of the
existence of the security interest created herein, to direct such obligors to
make payment of all such amounts directly to the Collateral Agent, and, upon
such notification and at the expense of such Grantor, to enforce

 

Page 26



--------------------------------------------------------------------------------

  collection of any such amounts and to adjust, settle or compromise the amount
or payment thereof, in the same manner and to the same extent as such Grantor
might have done.

 

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Collateral Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the Collateral
Agent as aforesaid, subject to any disposition thereof that may have been made
by the Collateral Agent; provided, after giving effect to such reassignment, the
Collateral Agent’s security interest granted pursuant hereto, as well as all
other rights and remedies of the Collateral Agent granted hereunder, shall
continue to be in full force and effect; and provided further, the rights, title
and interests so reassigned shall be free and clear of any other Liens granted
by or on behalf of the Collateral Agent and the Secured Parties.

 

9.6 Cash Proceeds

If any Event of Default shall have occurred and be continuing, in addition to
the rights of the Collateral Agent specified in Section 6.5 with respect to
payments of Receivables, all proceeds of any Collateral received by any Grantor
consisting of cash, checks and other near-cash items (collectively, “Cash
Proceeds”) shall be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in a Collateral Account. Any Cash
Proceeds received by the Collateral Agent (whether from a Grantor or otherwise)
may, in the sole discretion of the Collateral Agent, (A) be held by the
Collateral Agent for the ratable benefit of the Secured Parties, as collateral
security for the Secured Obligations (whether matured or unmatured) and/or
(B) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing.

 

10. COLLATERAL AGENT

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement. In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral

 

Page 27



--------------------------------------------------------------------------------

hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of Secured Parties in accordance with the terms of this Section.

 

11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Payment in Full of all Secured
Obligations, be binding upon each Grantor, its successors and assigns, and
inure, together with the rights and remedies of the Collateral Agent hereunder,
to the benefit of the Collateral Agent and its successors, transferees and
assigns. Without limiting the generality of the foregoing, but subject to the
terms of the Credit Agreement, any Lender may assign or otherwise transfer any
Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise. Upon the Payment in Full of all Secured Obligations, the security
interest granted hereby shall automatically terminate hereunder without delivery
of any instrument or performance of any act by any party and all rights to the
Collateral shall revert to the Grantors. Upon any such termination the
Collateral Agent shall, at the Grantors’ expense, execute and deliver to the
Grantors or otherwise authorize the filing of such documents as the Grantors
shall reasonably request, including financing statement amendments to evidence
such termination and shall deliver to the applicable Grantor any Collateral of
such Grantor held by the Collateral Agent hereunder. Upon the occurrence of any
of the other circumstances set forth in Section 9.08(d) of the Credit Agreement,
the Liens granted herein on the property that is the subject of such
circumstance shall be deemed to be automatically released and such property
shall automatically revert to the applicable Grantor with no further action on
the part of any Person. The Collateral Agent shall, at the applicable Grantor’s
expense, execute and deliver or otherwise authorize the filing of such documents
as such Grantor shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release and shall deliver to the applicable Grantor any
Collateral of such Grantor held by the Collateral Agent hereunder, to the extent
applicable.

 

12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property
and in compliance with applicable laws. Neither the Collateral Agent nor any of
its directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or otherwise. If any Grantor
fails to perform

 

Page 28



--------------------------------------------------------------------------------

any agreement contained herein after the applicable cure period with respect
thereto, the Collateral Agent may itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by each Grantor under Section 10.02 of the Credit
Agreement.

 

13. MISCELLANEOUS

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.01 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.    This Agreement shall be
binding upon and inure to the benefit of the Collateral Agent and the Grantors
and their respective successors and permitted assigns. No Grantor shall, without
the prior written consent of the Collateral Agent given in accordance with the
Credit Agreement, assign any right, duty or obligation hereunder. This Agreement
and the other Loan Documents embody the entire agreement and understanding
between the Grantors and the Collateral Agent and supersede all prior agreements
and understandings between such parties relating to the subject matter hereof
and thereof. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission will be effective as
delivery of a manually executed counterpart hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST GRANTED HEREBY).

 

Page 29



--------------------------------------------------------------------------------

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

[Remainder of page intentionally left blank]

 

Page 30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

COVIA HOLDINGS CORPORATION,

as Grantor

By:  

/s/ Jenniffer D. Deckard

Name:   Jenniffer D. Deckard Title:   President and Chief Executive Officer

[Pledge and Security Agreement]



--------------------------------------------------------------------------------

BISON MERGER SUB I, LLC,

as Grantor

By:  

/s/ Kurt Decat

Name:   Kurt Decat Title:   President and Secretary

[Pledge and Security Agreement]



--------------------------------------------------------------------------------

AQUILA MINERAL COMPANY

POLYMORPHOUS MINERAL INVESTMENT CORPORATION

TINACO FELDSPAR COMPANY LLC

UNIMIN FINANCE COMPANY L.L.C.

UNIMIN LIME LLC

UNIMIN PATRIOT HOLDINGS LLC

UNIMIN SPECIALTY MINERALS INC.

UNIMIN WISCONSIN EQUIPMENT CORPORATION

WINCHESTER AND WESTERN RAILROAD COMPANY,

each as Grantor By:  

/s/ Andrew D. Eich

Name:   Andrew D. Eich Title:   Senior Vice President and Chief Commercial
Officer of each of the entities set forth above

[Pledge and Security Agreement]



--------------------------------------------------------------------------------

ALPHA RESINS, LLC

BEST SAND CORPORATION

BEST SAND OF PENNSYLVANIA, INC.

BLACK LAB LLC

CHEYENNE SAND CORP.

CONSTRUCTION AGGREGATES CORPORATION OF MICHIGAN, INC.

FAIRMOUNT LOGISTICS LLC

FAIRMOUNT MINERALS, LLC

FAIRMOUNT SANTROL INC.

FAIRMOUNT WATER SOLUTIONS, LLC

FML ALABAMA RESIN, INC.

FML RESIN, LLC

FML SAND, LLC

FML TERMINAL LOGISTICS, LLC

FMSA INC.

MINERAL VISIONS INC.

SELF-SUSPENDING PROPPANT LLC

SHAKOPEE SAND LLC

SPECIALTY SANDS, INC.

STANDARD SAND CORPORATION

TECHNISAND, INC.

WEDRON SILICA COMPANY

WEST TEXAS HOUSING LLC

WEXFORD SAND CO.

WISCONSIN INDUSTRIAL SAND COMPANY, L.L.C.

WISCONSIN SPECIALTY SANDS, INC.,

each as Grantor

 

By:  

/s/ Jenniffer D. Deckard

Name:   Jenniffer D. Deckard Title:   President and Chief Executive Officer of
each of the entities set forth above

[Pledge and Security Agreement]



--------------------------------------------------------------------------------

DEWEY RESOURCES, LLC,

as Grantor

By:  

/s/ Matthew I. Pollack

Name:   Matthew I. Pollack Title:   Vice President

[Pledge and Security Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Collateral Agent

By:  

/s/ Craig Molson

Name:   Craig Molson Title:   Managing Director

[Pledge and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

GENERAL INFORMATION

 

  (A) Full Legal Name, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number of each Grantor:

 

Full Legal Name

    

Type of

Organization

  

Jurisdiction of
Organization

  

Organization I.D.#

  

Chief Executive

Office/Sole Place of

Business (or

Residence if

Grantor is a

Natural Person)

Covia Holdings Corporation

(f/k/a as Unimin

Corporation)

     Corporation    Delaware    739808    8834 Mayfield Road Chesterland, Ohio
44026 Aquila Mineral Company      Corporation    Delaware    3850537    258 Elm
Street, New Canaan, CT 06840 Polymorphous Mineral Investment Corporation     
Corporation    Delaware    3024934    258 Elm Street, New Canaan, CT 06840
Tinaco Feldspar Company LLC      Limited liability company    Delaware   
3661291    258 Elm Street, New Canaan, CT 06840 Unimin Finance Company L.L.C.
     Limited liability company    Delaware    2770496    258 Elm Street, New
Canaan, CT 06840 Unimin Lime LLC      Limited liability company    Delaware   
3445621    258 Elm Street, New Canaan, CT 06840 Unimin Patriot Holdings LLC     
Limited liability company    Delaware    4846311    258 Elm Street, New Canaan,
CT 06840 Unimin Specialty Minerals Inc.      Corporation    Delaware    2201155
   258 Elm Street, New Canaan, CT 06840 Unimin Wisconsin Equipment Corporation
     Corporation    Delaware    2230164    258 Elm Street, New Canaan, CT 06840
Winchester and Western Railroad Company      Corporation    Virginia    None   
258 Elm Street, New Canaan, CT 06840 Alpha Resins, LLC      Limited liability
company    Ohio    2010075    8834 Mayfield Road Chesterland, Ohio 44026 (Geauga
County)

 

SCHEDULE 5.1-1



--------------------------------------------------------------------------------

Best Sand Corporation      Corporation    Ohio    173285    8834 Mayfield Road
Chesterland, Ohio 44026 (Geauga County) Best Sand of Pennsylvania, Inc.     
Corporation    Ohio    CP450    8834 Mayfield Road Chesterland, Ohio 44026
(Geauga County) Bison Merger Sub I, LLC      Limited liability company   
Delaware    6651883    251 Little Falls Drive, Wilmington, County of New Castle,
Delaware 19808 Black Lab LLC      Limited liability company    Ohio    2023481
   8834 Mayfield Road Chesterland, Ohio 44026 (Geauga County) Cheyenne Sand
Corp.      Corporation    Michigan    217508    8834 Mayfield Road Chesterland,
Ohio 44026 (Geauga County) Construction Aggregates Corporation of Michigan, Inc.
     Corporation    Michigan    183558    8834 Mayfield Road Chesterland, Ohio
44026 (Geauga County) Fairmount Logistics LLC      Limited liability company   
Texas    802257624    8834 Mayfield Road Chesterland, Ohio 44026 (Geauga County)
Dewey Resources, LLC      Limited liability company    Delaware    6711555   
8834 Mayfield Road Chesterland, Ohio 44026 (Geauga County) Fairmount Minerals,
LLC      Limited liability company    Ohio    1982717    8834 Mayfield Road
Chesterland, Ohio 44026 (Geauga County) Fairmount Water Solutions, LLC     
Limited liability company    Ohio    1902062    8834 Mayfield Road Chesterland,
Ohio 44026 (Geauga County)



--------------------------------------------------------------------------------

FMSA Inc.      Corporation    Delaware    4855284    8834 Mayfield Road
Chesterland, Ohio 44026 (Geauga County) Fairmount Santrol Inc.      Corporation
   Delaware    2080649    8834 Mayfield Road Chesterland, Ohio 44026 (Geauga
County) FML Sand, LLC      Limited liability company    Ohio    2215595    8834
Mayfield Road Chesterland, Ohio 44026 (Geauga County) FML Resin, LLC     
Limited liability company    Ohio    2215636    8834 Mayfield Road Chesterland,
Ohio 44026 (Geauga County) FML Terminal Logistics, LLC      Limited liability
company    Ohio    2215637    8834 Mayfield Road Chesterland, Ohio 44026 (Geauga
County) FML Alabama Resin, Inc.      Corporation    Ohio    2215422    8834
Mayfield Road Chesterland, Ohio 44026 (Geauga County) Mineral Visions Inc.     
Corporation    Ohio    1525136    8834 Mayfield Road Chesterland, Ohio 44026
(Geauga County) Self - Suspending Proppant LLC      Limited liability company   
Delaware    5318306    8834 Mayfield Road Chesterland, Ohio 44026 (Geauga
County) Shakopee Sand LLC      Limited liability company    Minnesota   
4085361-2    8834 Mayfield Road Chesterland, Ohio 44026 (Geauga County)
Specialty Sands, Inc.      Corporation    Michigan    276360   

8834 Mayfield Road Chesterland, Ohio44026 (Geauga County)



--------------------------------------------------------------------------------

Standard Sand Corporation      Corporation    Michigan    070733    8834
Mayfield Road Chesterland, Ohio 44026 (Geauga County) TechniSand, Inc.     
Corporation    Delaware    2268274    8834 Mayfield Road Chesterland, Ohio 44026
(Geauga County) Wedron Silica Company      Corporation    Ohio    636987    8834
Mayfield Road Chesterland, Ohio 44026 (Geauga County) West Texas Housing LLC
     Limited liability company    Delaware    6782746    8834 Mayfield Road
Chesterland, Ohio 44026 (Geauga County) Wexford Sand Co.      Corporation   
Michigan    095283    8834 Mayfield Road Chesterland, Ohio 44026 (Geauga County)
Wisconsin Industrial Sand Company, L.L.C.      Limited liability company   
Delaware    2698524    8834 Mayfield Road Chesterland, Ohio 44026 (Geauga
County) Wisconsin Specialty Sands, Inc.      Corporation    Texas    800501502
   8834 Mayfield Road Chesterland, Ohio 44026 (Geauga County)

 

  (B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

 

 

  

Trade Name or Fictitious Business Name

Best Sand Corporation      Best Sand (registered) TechniSand, Inc.      Santrol
(unregistered) Alpha Resins, LLC      Alpha Resins, Inc.



--------------------------------------------------------------------------------

Black Lab LLC      Trade Name “Fairmount Custom Products” registered with the
Ohio Secretary of State. Black Lab LLC      The “Wedron Flux” logo is on certain
existing marketing materials and business cards, which will be used until such
existing stock is used up. FML Sand, LLC     

Missouri White

Northern White

Wisconsin White

Texas Gold

FML Resin, LLC     

Southern Precision Sands

SPS

SPSand

Proppant Specialists

Partially Cured (PC)

Premier Partially Cured (PPC)

SpearProp

GreenProp

CrystalProp

Unimin Lime LLC      Southern Lime

 

  (C) Changes in Name, Jurisdiction of Organization and Corporate Structure
within past five (5) years:

 

Grantor

  

Date of Change

  

Description of Change

Covia Holdings Corporation    June 1, 2018    Covia Holdings Corporation changed
its name from Unimin Corporation on June 1, 2018. Black Lab LLC    July 14, 2011
   Black Lab LLC changed its name from FML BL Acquisition LLC on July 14, 2011.
Shakopee Sand LLC   

August 1, 2013

July 5, 2013

   Shakopee Sand LLC changed its name from Jordan Sand LLC on August 1, 2013,
Jordan Sand LLC changed its name from Great Plains Sand LLC on July 5, 2013.
FMSA Inc.   

July 17, 2015

August 14, 2014

   FMSA Inc. changed its name from Fairmount Santrol Holdings Inc. on July 17,
2015 (and Fairmount Santrol Holdings Inc. changed its name from Fairmount
Minerals Holdings, Inc. on August 14, 2014). Fairmount Santrol Inc.   
August 14, 2014    Fairmount Santrol Inc. changed its name from Fairmount
Minerals, Ltd. on August 14, 2014. Unimin Lime LLC    June 30, 2015    Unimin
Lime was converted from a corporation to a limited liability company on June 30,
2015.



--------------------------------------------------------------------------------

  (D) “Transmitting Utility” Grantors:

 

Grantor

  

Description

Winchester and Western Railroad Company    Winchester and Western Railroad
Company is primarily engaged in the business of operating a railroad.



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

Grantor

  

Stock Issuer

  

Class of

Stock

   Certificated
(Y/N)    Stock
Certificate
No.   

Par

Value

   No. of
Pledged
Stock      Percentage
of
Outstanding
Stock of the
Stock Issuer   Best Sand Corporation    Best Sand of Pennsylvania, Inc.   
Common    Y    2    Without par value      100        100 %  Cheyenne Sand Corp.
   Construction Aggregates Corporation of Michigan, Inc.    Common    Y    1   
No par value      1,000        100 %  Cheyenne Sand Corp.    Standard Sand
Corporation    Common    Y    11    No par value      1251        100 % 
Cheyenne Sand Corp.    Specialty Sands, Inc.    Common    Y    1    No par value
     1,000        100 %  Bison Merger Sub I, LLC    FMSA Inc. (f/k/a Fairmount
Minerals Holdings, Inc.)    Common    Y    3    Par value of $0.01 per share   
  100        100 %  FMSA Inc. (f/k/a Fairmount Santrol Holdings Inc.)   
Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)    Common    Y    4   
Par value of $0.01 per share      100        100 %  Fairmount Santrol Inc.
(f/k/a Fairmount Minerals, Ltd.)    Best Sand Corporation    Class A Common    Y
   42    Without par value      9,225        100 % 

 

SCHEDULE 5.2-1



--------------------------------------------------------------------------------

      Class A Common    Y    43    Without par value      14,500      Fairmount
Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)    Cheyenne Sand Corp.    Common
   Y    15    Without par value      220        100 %  Fairmount Santrol Inc.
(f/k/a Fairmount Minerals, Ltd.)    Wedron Silica Company    Common    Y    115
   Without par value      2,500        100 %        Common    Y    116   
Without par value      4,500      Fairmount Santrol Inc. (f/k/a Fairmount
Minerals, Ltd.)    Wexford Sand Co.    Common    Y    12    $100.00 par value   
  500        100 %  Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)   
Mineral Visions Inc.    Common    Y    2    Without par value      100       
100 %  Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)    TechniSand,
Inc.    Common    Y    2    $0.01 par value per share      100        100 % 
Wisconsin Industrial Sand Company, L.L.C.    Wisconsin Specialty Sands, Inc.   
Common    Y    13    Par value of $1.00 per share      2,000        100 % 
Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)    FML Alabama Resin,
Inc.    Common    Y    2    Without par value      100        100 %  Covia
Holdings Corporation (f/k/a Unimin Corporation)    Aquila Mineral Company   
Common    Y    1    Par value of $1.00 per share      100        100 % 

 

SCHEDULE 5.2-2



--------------------------------------------------------------------------------

Covia Holdings Corporation (f/k/a Unimin Corporation)    Polymorphou s Mineral
Investment Corporation    Common    Y    1    Par value of $1.00 per share     
100        100 %  Covia Holdings Corporation (f/k/a Unimin Corporation)   
Unimin Specialty Minerals Inc.    Common    Y    1    Par value of $1.00 per
share      100        100 %  Covia Holdings Corporation (f/k/a Unimin
Corporation)    Unimin Wisconsin Equipment Corporation    Common    Y    1   
Par value of $1.00 per share      100        100 %  Covia Holdings Corporation
(f/k/a Unimin Corporation)    Unisil Corporation    Common    Y    2    Par
value of $1.00 per share      1,000        100 %  Covia Holdings Corporation
(f/k/a Unimin Corporation)    Winchester and Western Railroad Company    Capital
Stock    Y    35    Par value of $100.00 per share      62        100 %  Covia
Holdings Corporation (f/k/a Unimin Corporation)    Unimin Canada Ltd.1    Common
   Y    2    Without par value      650        65.0 %              3    Without
par value      350      Covia Holdings Corporation (f/k/a Unimin Corporation)   
909273 Ontario, Inc.2    Common    Y    1    Without par value      1       
65.0 % 

 

 

1  To be re-issued based on a 65% pledge of stock post-closing.

2  To be re-issued based on a 65% pledge of stock post-closing.

 

SCHEDULE 5.2-3



--------------------------------------------------------------------------------

Cheyenne Sand Corp.    Lake Shore Sand Company (Ontario) Ltd.    Common    Y   
C-5    Without par value      650        66.0 %  Fairmount Santrol Inc.   
Fairmount Minerals Sales de Mexico, S. de R.L. de C.V.    —      Y    1-A    —  
   $
 

1,974
M.N. of
the equity
quota  
 
 
       66.0 %  TechniSand, Inc.    Fairmount Minerals Sales de Mexico, S. de
R.L. de C.V.    —      Y    2-A    —      $
 

6.00
M.N. of
the equity
quota  
 
 
       66.0 %  TechniSand, Inc.    Santrol Europe ApS    —      —      N/A   
—       








DKK
80,000
divided
into
shares of
DKK
1,000 or
any multi-
ples
thereof  
 
 
 
 
 
 

 
       66.0 %  TechniSand, Inc.    Technisand Canada Sales Ltd.    Common    Y
   C-2    Without par value     

0.66
Common
Share  
 
       66.0 % 

Pledged LLC Interests:

 

Grantor

  

Limited Liability Company

  

Certificated
(Y/N)

  

Certificate
No. (if any)

   No. of
Pledged
Units     Percentage of
Outstanding
LLC Interests of
the Limited
Liability
Company  

Covia Holdings Corporation

   Bison Merger Sub I, LLC    N    N/A      100 %      100 % 

Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)

   Fairmount Water Solutions, LLC    N    N/A      100 %      100 % 

 

SCHEDULE 5.2-4



--------------------------------------------------------------------------------

Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)

   Fairmount Minerals, LLC    N    N/A      100 %      100 % 

Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)

   Self- Suspending Proppant LLC    N    N/A      100 %      100 % 

Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)

   Fairmount Logistics LLC    N    N/A      100 %      100 % 

TechniSand, Inc.

   Wisconsin Industrial Sand Company, L.L.C.    N    N/A      100 %      100 % 

TechniSand, Inc.

   Alpha Resins, LLC    N    N/A      100 %      100 % 

Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)

   Black Lab LLC    N    N/A      100 %      100 % 

Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)

   FML Sand, LLC    N    N/A      100 %      100 % 

Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)

   FML Resin, LLC    N    N/A      100 %      100 % 

Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)

   FML Terminal Logistics, LLC    N    N/A      100 %      100 % 

Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)

   Shakopee Sand LLC    N    N/A      100 %      100 % 

FML Sand, LLC

   Dewey Resources, LLC    N    N/A      100 %      100 % 

FML Sand, LLC

   West Texas Housing LLC    N    N/A      100 %      100 % 

Covia Holdings Corporation (f/k/a Unimin Corporation)

   Blue Earth Properties LLC    N    N/A      100 %      100 % 

 

SCHEDULE 5.2-5



--------------------------------------------------------------------------------

Polymorphous Mineral Investment Corporation

   Tinaco Feldspar Company LLC    N    N/A      100 %      100 % 

Covia Holdings Corporation (f/k/a Unimin Corporation)

   Unimin Lime LLC    N    N/A      100 %      100 % 

Covia Holdings Corporation (f/k/a Unimin Corporation)

   Unimin Patriot Holdings LLC    N    N/A      100 %      100 % 

Pledged Partnership Interests:

NONE

Trust Interests or other Equity Interests not listed above:

NONE

Pledged Debt:

The Intercompany Note (as defined in the Credit Agreement).

Commodity Contracts and Commodity Accounts:

NONE

 

SCHEDULE 5.2-6



--------------------------------------------------------------------------------

II. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Grantor

   Jurisdiction      Title of Work      Registration
Number (if any)      Registration Date (if any)  

See Exhibit A attached.

           

 

(B) Copyright Licenses

NONE

 

(C) Patents

 

Grantor

   Jurisdiction      Title of Patent      Patent Number/
(Application
Number)      Issue Date/(Filing
Date)  

See Exhibit B and Exhibit C attached.

           

 

(D) Patent Licenses

 

Grantor

 

Description of Patent

License

 

Patent Number of

underlying Patent

  Name of Licensor TechniSand, Inc.   License Agreement, dated May 11, 2010, by
and between University of Northern Iowa Research Foundation, as licensor, and
TechniSand, Inc., as licensee.   International patent application WO
2009/065015 (PCT/US2008/083597) entitled Bio-Based Binder System and
international patent application WO 2009/065018 (PCT/US2008/083603) entitled
Humic Substances-Based Polymer System.   University
of Northern
Iowa
Research
Foundation Fairmount Minerals, Ltd.   Supply Agreement, amended and restated as
of November 19, 2010, between Fairmount Santrol Inc. (f/k/a Fairmount Minerals,
Ltd.), as licensee, and Plastics   A combined Plenco 14094-Neozien Technology
package.   Plastics
Engineering
Company

 

SCHEDULE 5.2-7



--------------------------------------------------------------------------------

  Engineering Company, as licensor.     Fairmount Minerals, Ltd. TechniSand,
Inc.  

Technology License

Agreement, dated June 28,

2007, between Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.) and
TechniSand, Inc., as licensors, and Santrol (Yixing) Proppant Co., Ltd., as
licensee.

  All patents which are owned by Fairmount Minerals, Ltd. And TechniSand, Inc.
or under which they have the right to grant licenses without accounting to third
parties and which would be infringed by the practice of the Licensed Technology,
including any patents that may issue during the term of this Agreement that
claim priority from the PCT Applications.   Fairmount Minerals, Ltd. and
TechniSand, Inc. HA International, LLC  

Intellectual Property License

Agreement, dated as of April

1, 2010, between HA International, LLC and Black Lab.

  Covers trademarks, copyrights, patents and other IP related to the Wedron Flux
business.   Black Lab LLC

 

(E) Trademarks

 

Grantor

   Jurisdiction      Trademark      Registration
Number/(Serial
Number)      Registration
Date/(Filing Date)  

See Exhibit D and Exhibit E attached.

           

 

(F) Trademark Licenses

 

Grantor

  

Description of

Trademark License

  

Registration Number

of underlying

Trademark

   Name of Licensor TechniSand, Inc.    Secrecy Agreement, Distribution,
Consignment, Trademark Licenses,    Use of the “Santrol” trade name and
trademark application in    Santrol, Inc

 

SCHEDULE 5.2-8



--------------------------------------------------------------------------------

 

Representation and

Operation, dated October

1, 2009, between TechniSand, Inc. (successor by merger to Santrol, Inc.), as
licensor, and ISI, SRL, as licensee.

  the Argentine territory.   Black Lab LLC   Intellectual Property License
Agreement, dated as of April 1, 2010, between HA International, LLC and Black
Lab LLC, covers trademarks, copyrights, patents and other IP related to the
Wedron Flux business   In connection with a supply agreement for fluxes, HA
International, LLC licenses to Black Lab LLC (a) rights associated with works of
authorship (whether or not registered), including copyrights, (b) trade secret
rights, (c) other types of legally recognized rights in know-how and other
intangible assets and (d) trademark and service mark rights, trade dress rights,
trade name rights, and similar branding rights.   HA International,
LLC HA International, LLC   Intellectual Property License Agreement, dated as of
April 1, 2010, between HA International, LLC and Black Lab.   Covers trademarks,
copyrights, patents and other IP related to the Wedron Flux business.   Black
Lab LLC

 

(G) Trade Secret Licenses

NONE

III. COMMERCIAL TORT CLAIMS

NONE

IV. LETTER OF CREDIT RIGHTS

NONE

 

SCHEDULE 5.2-9



--------------------------------------------------------------------------------

V. AS-EXTRACTED COLLATERAL

Set forth below are all the locations where any Grantor owns, leases or has an
interest in any wellhead or minehead.

 

Debtor/Grantor

  

Address/City/State/Zip Code

  

County

      Best Sand Corporation    11830 Ravenna Road, Chardon, OH, 44024 - Munson
Township, and Claridon Township    Geauga County, OH   

 

No mailing address, raw mining land only

  

 

Pike County, OH

  

 

3535 Whiskey Run Road, Vigo Road and Wiles Lane, Richmond Dale, Jefferson
Township, Ross County, OH, 43673

  

 

Ross County, OH

 

SCHEDULE 5.2-10



--------------------------------------------------------------------------------

Debtor/Grantor

 

Address/City/State/Zip Code

 

County/City

Fairmount Santrol Inc. (f/k/a

Fairmount Minerals, Ltd.)

  Township of Claridon   Geauga, County, OH Wedron Silica Company   3450 E.
2056th Road, Wedron, IL, 60557   LaSalle County, IL   No address, raw mining
land only (210 acres)   LaSalle County, IL WEXFORD SAND CO.   Cleon Township, No
mailing address, raw mining land only   Manistee County, MI  

8770 West 28 Mile Road, Wexford Township, MI

49638

  Wexford County, MI Wisconsin Industrial Sand Company, L.L.C.   W3302 Highway
35 S, Wisconsin, 54750   Pierce County, WI   N1467 770th Street, Town of
Trenton, WI   Pierce County, WI   E5610 US Highway 12/State Road 29, Menomonie,
WI 54751   Dunn County, WI Wisconsin Specialty Sands, Inc.   No mailing address
  Pierce County, WI Shakopee Sand LLC   Johnson Highway, Shakopee, MN   Scott
County, MN FML Sand, LLC   US Hwy 190 & CR 414, Brady, TX   McCulloch County, TX
  Voca, TX  

McCulloch and Mason

Counties, TX

  12580 Ranch Road 2618, Fredonia, TX   Mason County, TX   Brewer Plant, 63775  
Perry County, MO   Brewer Plant, 63775   Perry County, MO   Brewer Plant   Perry
County, MO



--------------------------------------------------------------------------------

  Brewer Plant, 312 Hwy M, 63775   Perry County, MO   Brewer Plant, 5751 North
Hwy 61, 63775   Perry County, MO   Brewer Plant, 6447 N Hwy 61, 63775   Perry
County, MO   No address, raw mining land only (3,250 Acres)   Winkler County, TX
  320 acres known as the Northeast Quarter (NE/4) of Section 33, Township 19
North, Range 15 WIM, Dew County, OK and the Southeast Quarter (SE/4) of
Section 33, Township 19 North, Range 15 WIM, Dewey County, OK   Dewey County, OK

Covia Holdings Corporation (f/k/a

Unimin Corporation)

  1700 Sand Mill Rd Camden, TN 38320-6654   Camden, TN   1788 County Road 308
Cleburne, TX 76033-9409   Cleburne, TX   Crane Plant   Crane, TX   1100
Whitehead Rd Dividing Creed, NJ 08315   Dividing Creek, NJ   4601 Cascade Rd
Emmett, ID 83617-9719   Emmett, ID   334 Sand Mine Rd Gore, VA 22637-0400  
Gore, VA   PO Box 29 Main St Guion, AR 72540-0029   Guion, AR   1 Albion Rd
Hephzibah, GA 30815-4929   Hephzibah, GA   1405 Industrial Park Dr. Huntingburg,
IN 47542   Huntingburg, IN   1333 Sandpit Rd Mauk, GA 31058-2252   Junction
City, GA



--------------------------------------------------------------------------------

  35496 468th St Kasota, MN 56050-4260   Kasota, MN   1704 Gilles Creed Rd
Lugoff, SC 29078   Lugoff, SC   Highway 177 North Marston, NC 28363   Marston,
NC   107 Macon Rd McIntyre, GA 31054-2029   McIntyre, GA   1446 W Devils
Backbone Road Oregon, IL 61061-9583   Oregon, IL   39770 Ottawa Rd Le Sueur, MN
56058-4292   Ottawa, MN   2968 Highway Z Pevely, MO 63070-2303   Pevely, MO  
N6082 US-51 Pardeeville, WI 53954   Portage, WI   PO Box 159 600 East Walling St
Roff, OK 74865-0159   Roff, OK   23769 State Highway 110 North Troup, TX 75789  
Troup, TX   20319 St. Hwy 21 Tomah, WI 54660   Tunnel, City, WI   2400 Crabtree
Rd Tuscaloosa, AL 35405-5599   Tuscaloosa, AL   PO Box 409 402 Mill St Utica, IL
61373-0409   Utica, IL   6680 State Highway 71 Voca, TX 76887-9704   Voca, TX
Unimin Specialty Minerals Inc.   32079 State Highway 127 Tamms, IL 62988-3011  
Elco, IL



--------------------------------------------------------------------------------

SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS

 

Grantor

   Filing Jurisdiction(s)

Covia Holdings Corporation

   Delaware

Aquila Mineral Company

   Delaware

Polymorphous Mineral Investment Corporation

   Delaware

Tinaco Feldspar Company LLC

   Delaware

Unimin Finance Company L.L.C.

   Delaware

Unimin Lime LLC (d/b/a Southern Lime)

   Delaware

Unimin Patriot Holdings LLC

   Delaware

Unimin Specialty Minerals Inc.

   Delaware

Unimin Wisconsin Equipment Corporation

   Delaware

Winchester and Western Railroad Company

   Virginia

Alpha Resins, LLC

   Ohio

Best Sand Corporation

   Ohio

Best Sand of Pennsylvania, Inc.

   Ohio

Bison Merger Sub I, LLC

   Delaware

Black Lab LLC

   Ohio

Cheyenne Sand Corp.

   Michigan

Construction Aggregates Corporation of Michigan, Inc.

   Michigan

Dewey Resources, LLC

   Delaware

Fairmount Logistics LLC

   Texas

Fairmount Minerals, LLC

   Ohio

Fairmount Santrol Inc.

   Delaware

Fairmount Water Solutions, LLC

   Ohio

FML Alabama Resin, Inc.

   Ohio



--------------------------------------------------------------------------------

FML Resin, LLC

   Ohio

FML Sand, LLC

   Ohio

FML Terminal Logistics, LLC

   Ohio

FMSA Inc.

   Delaware

Mineral Visions Inc.

   Ohio

Self- Suspending Proppant LLC

   Delaware

Shakopee Sand LLC

   Minnesota

Specialty Sands, Inc.

   Michigan

Standard Sand Corporation

   Michigan

TechniSand, Inc.

   Delaware

Wedron Silica Company

   Ohio

West Texas Housing LLC

   Delaware

Wexford Sand Co.

   Michigan

Wisconsin Industrial Sand Company, L.L.C.

   Delaware

Wisconsin Specialty Sands, Inc.

   Texas



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of [            ], 2018 (as it may be
from time to time amended, restated, modified or supplemented, the “Security
Agreement”), among Unimin Corporation, the other Grantors named therein, and
Barclays Bank PLC, as the Collateral Agent. Capitalized terms used herein not
otherwise defined herein shall have the meanings ascribed thereto in the
Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST GRANTED PURSUANT TO THE SECURITY AGREEMENT).

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR]

By:  

 

Name:   Title:  

 

EXHIBIT A-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number of each Grantor:

 

Full Legal Name

 

Type of Organization

 

Jurisdiction of Organization

 

Organization I.D.#

     

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

(C) Changes in Name, Jurisdiction of Organization and Corporate Structure within
past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

   

 

(D) “Transmitting Utility” Grantors:



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

Grantor

   Stock
Issuer      Class of
Stock      Certificated
(Y/N)      Stock
Certificate
No.      Par
Value      No. of
Pledged Stock      Percentage of
Outstanding
Stock of the
Stock Issuer                       

Pledged LLC Interests:

 

Grantor

   Limited
Liability
Company      Certificated
(Y/N)      Certificate No.
(if any)      No. of Pledged
Units      Percentage of
Outstanding
LLC Interests of
the Limited
Liability Company                 

Pledged Partnership Interests:

 

Grantor

   Partnership      Type of
Partnership
Interests (e.g.,
general or
limited)      Certificated
(Y/N)      Certificate
No. (if any)      Percentage of
Outstanding
Partnership
Interests of the
Partnership                 

Pledged Trust Interests:

 

Grantor

   [Trust]      [Class of Trust
Interests]      [Certificated
(Y/N)]      [Certificate No.
(if any)]      [Percentage of
Outstanding
Partnership
Interests of the
Partnership]                 

Pledged Debt:

 

Grantor

   Issuer      Original
Principal
Amount      Outstanding
Principal
Balance      Issue Date      Maturity Date                 



--------------------------------------------------------------------------------

Commodities Accounts:

 

Grantor

   Name of Commodities
Intermediary      Account Number      Account Name           

(B)

 

Grantor

   Date of Acquisition      Description of
Acquisition        



--------------------------------------------------------------------------------

II. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Grantor

   Jurisdiction      Title of Work      Registration
Number (if any)      Registration
Date
(if any)                 

 

(B) Copyright Licenses

 

Grantor

   Description of
Copyright License      Registration Number
(if any) of
underlying Copyright      Name of Licensor           

 

(C) Patents

 

Grantor

   Jurisdiction      Title of Patent      Patent Number/
(Application
Number)    Issue Date/(Filing
Date)              

 

(D) Patent Licenses

 

Grantor

   Description of Patent
License      Patent Number of
underlying
Patent      Name of Licensor           

 

(E) Trademarks

 

Grantor

   Jurisdiction      Trademark      Registration Number/
(Serial Number)      Registration
Date/(Filing Date)              

(F) Trademark Licenses

 

Grantor

   Description of
Trademark License      Registration Number
of underlying
Trademark      Name of Licensor           

 

(G) Trade Secret Licenses



--------------------------------------------------------------------------------

III. COMMERCIAL TORT CLAIMS

 

Grantor

   Commercial Tort Claims     

 

IV. LETTER OF CREDIT RIGHTS

 

Grantor

   Description of Letters of Credit     



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

Financing Statements:

 

Grantor

   Filing Jurisdiction(s)     



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [                     ], 20[    ]
(as it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Barclays Bank
PLC, as collateral agent (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”) for the Secured Parties.

WHEREAS, the Grantors are party to the Pledge and Security Agreement dated as of
[                    ], 2018 (the “Pledge and Security Agreement”) between each
of the Grantors and the other grantors party thereto and the Collateral Agent
pursuant to which the Grantors granted a security interest to the Collateral
Agent in the Trademark Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s rights, title and interest in, to and
under the following, in each case whether now owned or existing or hereafter
acquired, developed, created or arising and wherever located (collectively, the
“Trademark Collateral”): the trademarks, trade dress, service marks,
certification marks, and collective marks listed in Schedule A attached hereto,
and with respect to any and all of the foregoing: (i) all registrations and
applications therefor, (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing or for any injury to the related goodwill, (v) all Proceeds
of the foregoing, including, without limitation, license fees, royalties,
income, payments, claims, damages, and proceeds of suit now or hereafter due
and/or payable with respect thereto, and (vi) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under this Section attach to any “intent-to-use” application
for registration of a Trademark filed pursuant to Section 1(b) of the Lanham
Act, 15 U.S.C. § 1051, prior to the filing of a

 

EXHIBIT B-1



--------------------------------------------------------------------------------

“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.

SECTION 4. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST GRANTED HEREBY).

SECTION 6. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR]

By:  

 

Name:   Title:  

 

EXHIBIT B-3



--------------------------------------------------------------------------------

Accepted and Agreed:

BARCLAYS BANK PLC,

as Collateral Agent

By:  

 

Name:   Title:  

 

EXHIBIT B-4



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

  

Serial No.

  

Filing Date

  

Registration No.

  

Registration

Date

 

EXHIBIT B-5



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [                 ], 20[    ] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Barclays Bank
PLC as collateral agent (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”) for the Secured Parties.

WHEREAS, the Grantors are party to the Pledge and Security Agreement dated as of
[                 ], 2018 (the “Pledge and Security Agreement”) between the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors granted a security interest to the Collateral Agent in the
Patent Collateral (as defined below) and are required to execute and deliver
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION. 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now owned or existing or hereafter acquired, developed, created or
arising and wherever located (collectively, the “Patent Collateral”): (i) each
patent and patent application listed in Schedule A attached hereto, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all improvements thereto, (iv) the right to
sue or otherwise recover for any past, present and future infringement or other
violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patent Collateral made and
granted hereby are more fully set forth in the Pledge and Security

 

EXHIBIT C-1



--------------------------------------------------------------------------------

Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Agreement is deemed to conflict with the Pledge and Security Agreement, the
provisions of the Pledge and Security Agreement shall control.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST GRANTED HEREBY).

SECTION 6. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR]

By:  

 

Name:   Title:  

 

EXHIBIT C-3



--------------------------------------------------------------------------------

Accepted and Agreed:

BARCLAYS BANK PLC,

as Collateral Agent

By:  

 

Name:   Title:  

 

EXHIBIT C-4



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

 

EXHIBIT C-5



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [                 ], 20[    ] (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Barclays Bank
PLC, as collateral agent (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”) for the Secured Parties.

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
[                 ], 2018 (the “Pledge and Security Agreement”) between the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors granted a security interest to the Collateral Agent in the
Copyright Collateral (as defined below) and are required to execute and deliver
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now owned or existing or hereafter acquired, developed, created or
arising and wherever located (collectively, the “Copyright Collateral”):

The copyrights and Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act) listed in Schedule A attached hereto, as well as all moral
rights, reversionary interests, and termination rights therein, and, with
respect to any and all of the foregoing: (i) all registrations and applications
therefor, (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

EXHIBIT D-1



--------------------------------------------------------------------------------

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the Payment in Full of the Obligations in accordance with Section 9.08(d)
of the Credit Agreement and termination of the Pledge and Security Agreement,
the Collateral Agent shall execute, acknowledge and deliver to the Grantors a
written instrument in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Copyright Collateral under this
Agreement.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST GRANTED HEREBY).

SECTION 6. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR]

By:  

 

Name:   Title:  

 

EXHIBIT D-3



--------------------------------------------------------------------------------

Accepted and Agreed:

BARCLAYS BANK PLC,

as Collateral Agent

By:  

 

Name:   Title:  

 

EXHIBIT D-4



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration

Date

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright

License

 

Name of Licensor

 

Registration Number of

underlying Copyright

 

EXHIBIT D-5